                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA


Michael E. Wolfe, #346590,                                  ) C/A No. 4:18-1350-RBH-TER
                                          Plaintiff,        )
vs.                                                         )
                                                            )                ORDER
Nfn. Rynolds,                                               )
Nfn. Sharp,                                                 )
Nfn. Rogers,                                                )
Nfn. McCullough,                                            )
Nfn. Richardson, et al.,                                    )
                                          Defendants.       )
                                                            )
        This is a civil action filed by a state prisoner, proceeding pro se and in forma pauperis. The
original complaint had been fully authorized for service on all defendants. A prior court order
directed collection of the fee by the agency with custody in accordance with statute. An Amended
Complaint was filed on August 20, 2018, which also named a new Defendant, Delp. (ECF No. 45).
The Amended Complaint was authorized for service. On October 17, 2018, the district judge adopted
the undersigned’s recommendation that Defendants Kline and O’Neal be terminated because
Plaintiff had provided no additional information for service after submitting service documents
several times. (ECF No. 80). On October 17, 2018, in response to Plaintiff’s Motion for Leave to file
a Second Amended Complaint, the court ordered Plaintiff to file one complete Second Amended
Complaint. (ECF No. 87). On November 9, 2018, Plaintiff did so and the court granted the Motion.
(ECF Nos. 99, 101).

TO THE CLERK OF COURT:
        Defendants Kline and O’Neal are not to be added back to the docket; they were appropriately
terminated previously by the district judge and Plaintiff has provided no new information for service
of those Defendants. Other served, counseled Defendants have received service of the Second
Amended Complaint via the ECF system. It is not necessary for the Clerk to issue further
summonses and Forms USM-285.

TO DEFENDANTS:
       Defendants are directed to file an Answer to the Second Amended Complaint or otherwise
plead. By adoption of the prior report and recommendation, the dismissal of Defendants Kline and
O’Neal, as Plaintiff has provided no new information in regard to these Defendants, remains and no
answer is due from such defendants.

       IT IS SO ORDERED.

                                               s/Thomas E. Rogers, III
November 14, 2018                              Thomas E. Rogers, III
Florence, South Carolina                       United States Magistrate Judge
